Exhibit 10.4

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of January 18, 2012 by and among (i) AMERICAN GREETINGS CORPORATION,
an Ohio corporation (the “Company”); (ii) THE FOREIGN SUBSIDIARY BORROWERS (as
defined in the Credit Agreement, as hereinafter defined) party hereto; (iii) THE
LENDERS (as defined in the Credit Agreement) party hereto; and (iv) PNC BANK,
NATIONAL ASSOCIATION, as the global agent (the “Global Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Foreign Subsidiary Borrowers, the Lenders and the
Global Agent are parties to that certain Amended and Restated Credit Agreement
dated as of June 11, 2010 (as further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower, the Foreign Subsidiary Borrowers, the Lenders and the
Global Agent wish to amend the Credit Agreement, as hereinafter provided.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Recitals. The foregoing recitals are incorporated herein by reference.

2. Defined Terms. All terms used in this Amendment and not otherwise defined
herein shall have the meaning given to them in the Credit Agreement, as amended
hereby.

3. Amendments to Credit Agreement.

(a) Restated Definitions. The following definitions set forth in Section 1.01
[Certain Defined Terms] of the Credit Agreement are hereby amended and restated
as follows:

“Applicable Commitment Fee Rate” means:

(i) On the First Amendment Effective Date and thereafter until changed in
accordance with the provisions set forth in this definition, the Applicable
Commitment Fee Rate shall be 25.00 basis points;

(ii) Commencing with the fiscal quarter of the Company ended on February 28,
2012, and continuing with each fiscal quarter thereafter, the Global Agent shall
determine the Applicable Commitment Fee Rate in accordance with the following
matrix, based on the Leverage Ratio:



--------------------------------------------------------------------------------

Leverage Ratio

   Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

   40.00 bps

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

   35.00 bps

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   30.00 bps

Greater than or equal to 0.50 to 1.00, but less than 1.50 to 1.00

   27.50 bps

Less than 0.50 to 1.00

   25.00 bps

(iii) Changes in the Applicable Commitment Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Global Agent pursuant to Section 6.01(a) or Section 6.01(b), as
the case may be, of the financial statements of the Company for the Testing
Period most recently ended, and a Compliance Certificate required pursuant to
Section 6.01(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing, during any period when (A) the Company has failed
to deliver timely its consolidated financial statements referred to in
Section 6.01(a) or Section 6.01(b), accompanied by a Compliance Certificate
required pursuant to Section 6.01(c) or (B) an Event of Default has occurred and
is continuing, the Applicable Commitment Fee Rate shall be the highest number of
basis points indicated therefor in the above matrix, regardless of the Leverage
Ratio at such time; provided that upon delivery of such financial statements
and/or cure or waiver of such Event of Default in accordance with Section 11.11,
the Applicable Commitment Fee Rate shall be the number of basis points indicated
therefor in the above matrix based on the Leverage Ratio at such time. The above
matrix does not modify or waive, in any respect, the rights of the Global Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Global Agent and the Lenders hereunder.

“Applicable Margin” means

(i) On the First Amendment Effective Date and thereafter until changed in
accordance with the following provisions, the Applicable Margin shall be
(A) 25.00 basis points for Revolving Loans that are Base Rate Loans, and
(B) 125.00 basis points for Revolving Loans that are Fixed Rate Loans;

(ii) Commencing with the fiscal quarter of the Company ended on February 28,
2012, and continuing with each fiscal quarter thereafter, the Global

 

2



--------------------------------------------------------------------------------

Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

   Applicable Margin for
Revolving Loans that are
Base Rate Loans    Applicable Margin for
Revolving Loans that are
Fixed Rate Loans

Greater than or equal to 2.50 to 1.00

   125.00 bps    225.00 bps

Greater than or equal to 2.00 to 1.00, but

less than 2.50 to 1.00

   100.00 bps    200.00 bps

Greater than or equal to 1.50 to 1.00, but

less than 2.00 to 1.00

   75.00 bps    175.00 bps

Greater than or equal to 0.50 to 1.00, but less than 1.50 to 1.00

   50.00 bps    150.00 bps

Less than 0.50 to 1.00

   25.00 bps    125.00 bps

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Global Agent pursuant to Section 6.01(a) or Section 6.01(b) of the financial
statements of the Company for the Testing Period most recently ended, and a
Compliance Certificate in accordance with Section 6.01(c), demonstrating the
computation of the Leverage Ratio. Notwithstanding the foregoing provisions,
during any period when (A) the Company has failed to deliver timely its
consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c), or (B) an Event of Default has occurred and is continuing, the
Applicable Margin shall be the highest number of basis points indicated therefor
in the above matrix, regardless of the Leverage Ratio at such time; provided
that upon delivery of such financial statements and/or cure or waiver of such
Event of Default in accordance with Section 11.11, the Applicable Margin shall
be the number of basis points indicated therefor in the above matrix based on
the Leverage Ratio at such time. The above matrix does not modify or waive, in
any respect, the rights of the Global Agent and the Lenders to charge any
default rate of interest or any of the other rights and remedies of the Global
Agent and the Lenders hereunder.

 

3



--------------------------------------------------------------------------------

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of the Company or any Subsidiary) by
the Company or any Subsidiary to any Person of any of the Company’s or such
Subsidiary’s respective assets in excess of $10,000,000 in the aggregate in any
fiscal year or in excess of $50,000,000 in the aggregate from the Closing Date
to the Revolving Credit Termination Date, provided that the term Asset Sale
specifically excludes (i) any sales, transfers, abandonments or other
dispositions of inventory, or obsolete or excess furniture, fixtures, equipment
or other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, (ii) the actual or constructive total loss of any
property or the use thereof resulting from destruction, damage beyond repair, or
the rendition of such property permanently unfit for normal use from any
casualty or similar occurrence whatsoever, and (iii) any license or sublicense
of any intellectual property and related rights granted in the ordinary course
of business.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any written request, rule, guideline or directive (whether or not having the
force of Law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government, including any supranational bodies
such as the European Union or the European Central Bank and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Indebtedness” of any Person means without duplication (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures

 

4



--------------------------------------------------------------------------------

and similar debt securities of such Person; (iii) the deferred purchase price of
capital assets or services that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person; (iv) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder; (v) the principal component of all
obligations of such Person in respect of bankers’ acceptances; (vi) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such indebtedness has been assumed; (vii) all
Capitalized Lease Obligations of such Person; (viii) the present value,
determined on the basis of the implicit interest rate, of all basic rental
obligations under all Synthetic Leases of such Person; (ix) all obligations of
such Person with respect to asset securitization financing, including, but not
limited to, in the case of the Company or any of its Subsidiaries, all
obligations of the Company or any of its Subsidiaries under the Permitted
Receivables Facility; (x) all obligations of such Person to pay a specified
purchase price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations in excess of the aggregate for all such
obligations of $10,000,000; (xi) all net obligations of such Person under Hedge
Agreements; (xii) the full outstanding balance of trade receivables, notes or
other instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and
(xiii) all Guaranty Obligations of such Person; provided, however that (x) no
trade payables, deferred revenue, taxes nor other similar accrued expenses, in
each case arising in the ordinary course of business, obligations in respect of
insurance policies or performance or surety bonds that themselves are not
guarantees of Indebtedness (nor drafts, acceptances or similar instruments
evidencing the same nor obligations in respect of letters of credit supporting
the payment of the same) or obligations to pay royalty fees or other payments
under license agreements, shall constitute Indebtedness; (y) the Indebtedness of
any Person shall in any event include (without duplication) the Indebtedness of
any other entity (including any general partnership in which such Person is a
general partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon; and (z) no service payments in lieu of taxes, minimum
service payments or other similar payments to any Governmental Authority in
connection with any tax increment financing relating to the World Headquarters
Initiative shall constitute Indebtedness.

“Maximum Credit Facility Amount” means the Dollar Equivalent of $400,000,000, as
such amount may be reduced pursuant to Section 2.15 or increased pursuant to
Section 2.02(c).

“Permitted Note Purchase” means the purchase by the Company of any notes or
other securities issued by the Company pursuant to the Senior Indenture
(1998) or the Senior Indentures.

 

5



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any Capital Distribution; (ii) any amount paid by
the Company or any of its Subsidiaries in repayment, redemption, retirement,
repurchase or purchase, direct or indirect, of any Subordinated Indebtedness;
(iii) any amount paid by the Company or any of its Subsidiaries in repayment,
redemption, retirement, repurchase or purchase, direct or indirect, of any
Indebtedness incurred pursuant to the notes or securities issued in connection
with any Senior Indenture; or (iv) the exercise by the Company or any of its
Subsidiaries of any right of defeasance or covenant defeasance or similar right
with respect to (A) any Subordinated Indebtedness, or (B) the Indebtedness
incurred pursuant to the notes or securities issued in connection with the
Senior Indenture (1998) or any Senior Indenture.

“Revolving Facility Termination Date” means the earlier of (i) January 18, 2017,
or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.

“Standard Permitted Lien” means any of the following: (i) Liens for taxes,
assessments or governmental charges not yet delinquent or Liens for taxes,
assessments or governmental charges being contested in good faith and by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been established; (ii) Liens in respect of property or assets imposed by law
that were incurred in the ordinary course of business, such as carriers’,
suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and other similar
Liens arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Company or any of
its Subsidiaries and do not secure any Indebtedness; (iii) Liens created by this
Agreement or the other Loan Documents; (iv) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 8.01(g); (v) Liens (other than any Lien imposed by ERISA) incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, surety,
appeal, customs, performance and return-of-money bonds and other similar
obligations, incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
statutory requirements, common law or consensual arrangements; (vi) leases or
subleases granted in the ordinary course of business to others not interfering
in any material respect with the business of the Company or any of its
Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement; (vii) easements, rights-of-way, zoning or other
restrictions, charges, encumbrances, defects in title, prior rights of other
persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, and are not likely to involve at any
future time, either individually or in the aggregate, (A) a substantial and
prolonged interruption or disruption of the business activities of the Company
and its Subsidiaries considered as an entirety, or (B) a Material Adverse
Effect;

 

6



--------------------------------------------------------------------------------

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding the equipment or other property subject to lease)
not in violation of the requirements of this Agreement, provided that such Liens
are only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor); (ix) rights
of consignors of goods or bailors of equipment, whether or not perfected by the
filing of a financing statement under the UCC; (x) statutory rights of setoff in
favor of depositary institutions in funds of the Company and its Subsidiaries
held in operating accounts at such institutions, together with Liens that are
contractual rights of setoff in such funds relating to the relating to the
establishment of depository relations with banks, and not given in connection
with the issuance of Indebtedness; (xi) any license or sublicense of any
intellectual property and related rights granted in the ordinary course of
business and (xii) Liens to secure any service payments in lieu of taxes,
minimum service payments or other similar payments to any Governmental Authority
in connection with any tax increment financing relating to the World
Headquarters Initiative and relating solely to the fixed or capital assets
comprising, or acquired or developed in connection with, the World Headquarters
Initiative.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased or increased pursuant to the terms of this
Agreement. As of the First Amendment Effective Date, the amount of the Total
Revolving Commitment is $400,000,000.

“World Headquarters Initiative” means the possible sale, sale and leaseback
transaction, lease, disposition or other similar transaction, after the Closing
Date, of the Company’s current world headquarters, together with the possible
relocation, after the Closing Date, of all or a portion of the Company’s world
headquarters from its location, as of the Closing Date, to another location in
the United States of America, including, without limitation, the purchase,
construction, financing or similar transaction under which the Company may
relocate all or a portion of its world headquarters or under which the Company
may acquire, develop, or participate or assist in the development of, property
in connection therewith.

(b) New Definitions. The following new definitions are hereby inserted in
Section 1.01 [Certain Defined Terms] of the Credit Agreement in alphabetical
order:

“Additional Indenture Indebtedness” shall have the meaning given to such term in
Section 7.04(c).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Subsidiary in connection with an
Asset Sale that is designated as Designed Non-Cash Consideration pursuant to an
Officer’s Certificate delivered to the Global Agent, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-Cash

 

7



--------------------------------------------------------------------------------

Consideration. “Fair market value” as used in the foregoing definition means,
with respect to any asset, the price (after taking into account any liabilities
relating to such assets) that would be negotiated in an arm’s-length transaction
for cash between a willing seller and a willing and able buyer, neither of which
is under any undue pressure or compulsion to complete the transaction,
determined in good faith by the management of the Company.

“ERP Initiative” means the possible investments (both capitalized and expensed)
made in connection with the Company’s initiatives to update, refresh or
otherwise acquire information technology systems during the five to seven years
following the First Amendment Effective Date, including, without limitation, by
means of (i) making “enterprise resource planning” investments, (ii) modernizing
information technology systems, (iii) redesigning and deploying new information
technology processes and (iv) implementing new organizational structures.

“Existing Indenture Indebtedness” shall have the meaning given such term in
Section 7.04(c).

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated as of January 18, 2012.

“First Amendment Effective Date” means the date upon which the First Amendment
became effective pursuant to its terms.

“Specified Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, mortgage financings, and revenue bonds, tax increment bonds or
notes and similar bond financings of the Borrower or any of its Subsidiaries,
incurred for the purpose of or otherwise related to the financing, directly or
indirectly, of all or any part of the purchase price of property, plant or
equipment used in the business of the Borrower or any of its Subsidiaries or the
cost of installation, construction or improvement thereof; provided, however,
that (1) the amount of such Indebtedness shall not exceed such purchase price or
cost (including costs incurred in connection with such financings) and (2) such
Indebtedness shall be incurred within ninety (90) days of such acquisition of
such asset by the Borrower or such Subsidiary or such installation, construction
or improvement, except in the case of transactions relating to the World
Headquarters Initiative in which case such ninety (90) day limitation shall not
apply.

“Senior Indenture (2011)” means the indenture, dated as of November 30, 2011
(the “Base Indenture”), by and between the Company and The Bank of Nova Scotia
Trust Company of New York, as trustee (the “Trustee”), as amended and
supplemented by a supplemental indenture, dated as of November 30, 2011, by and
between the Company and the Trustee, pursuant to which $225,000,000 in principal
amount of 7.375% senior notes due 2021 are issued and outstanding on the First
Amendment Effective Date, as the same may, in accordance with the

 

8



--------------------------------------------------------------------------------

terms hereof, from time to time be amended, supplemented, restated or otherwise
modified or replaced.

“Senior Indentures” shall mean any indenture from time to time governing Senior
Indenture Indebtedness.

“Senior Indenture Indebtedness” shall have the meaning given such term in
Section 7.04(c).

(c) Deleted Definitions. The definition of “Indentures” set forth in Section 1.1
of the Credit Agreement is hereby deleted in its entirety.

(d) Section 2.02(c)(i). Clause (i) of Section 2.02(c) [Increase in Revolving
Commitments] of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(c) Increase in Revolving Commitments.

(i) Increasing Lenders and New Lenders. The Company may, at any time prior to
the 180th day before the then scheduled Revolving Facility Termination Date,
request that (1) the current Lenders increase their Revolving Commitments (any
current Lender which elects to increase its Revolving Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“New Lender”) join this Agreement and provide a Revolving Commitment hereunder,
subject to the following terms and conditions:

(A) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Commitment and any increase in the Revolving Commitment by any
current Lender shall be in the sole discretion of such current Lender.

(B) Defaults. There shall exist no Events of Default or Defaults on the
effective date of such increase after giving effect to such increase.

(C) Aggregate Revolving Commitments. After giving effect to such increase, the
total Revolving Commitments shall not exceed $450,000,000.

(D) Resolutions. The Company shall deliver to the Global Agent a Secretary’s
Certificate in form acceptable to the Global Agent attaching resolutions of the
Company’s Board of Directors authorizing the increase in the Revolving
Commitments.

(E) Minimum Revolving Commitments. After giving effect to such increase, the
amount of the Revolving Commitments provided by each of the New Lenders and each
of the Increasing Lenders shall be at least $5,000,000.

(F) Notes. The Company shall execute and deliver (1) to each Increasing Lender
that shall so request, a replacement Revolving Facility Note

 

9



--------------------------------------------------------------------------------

reflecting the new amount of such Increasing Lender’s Revolving Commitment after
giving effect to the increase (and the prior Revolving Facility Note issued to
such Increasing Lender shall be deemed to be terminated) and (2) to each New
Lender a Revolving Facility Note reflecting the amount of such New Lender’s
Revolving Commitment.

(G) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Global Agent pursuant to Section 11.5.

(H) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Commitment pursuant to an acknowledgement in a form
acceptable to the Global Agent, signed by it and the Company and delivered to
the Global Agent at least five (5) days before the effective date of such
increase.

(I) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit A-5 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Commitment in the amount set forth in such lender joinder.

(e) Section 2.19(b). Section 2.19(b) [Eligibility of Foreign Subsidiaries] of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(b) Eligibility of Foreign Subsidiaries. At the request of the Company, a
Foreign Subsidiary of the Company may become a Foreign Subsidiary Borrower
hereunder, provided that (i) only a Foreign Subsidiary that is organized under
the laws of Canada or any Province thereof may become a Canadian Borrower and no
Foreign Subsidiary organized under the laws of Canada or any Province thereof
may become a Foreign Revolving Facility Borrower; (ii) prior to becoming a
Foreign Subsidiary Borrower, the Company has provided to the Global Agent a
written request signed by the Company and such Foreign Subsidiary, that such
Foreign Subsidiary be designated as a Foreign Subsidiary Borrower pursuant to
the terms of this Agreement, which request the Global Agent shall promptly
forward to each Lender; (iii) such Foreign Subsidiary shall be a wholly-owned
Subsidiary of the Company; (iv) the Company and such Foreign Subsidiary shall
have satisfied the conditions precedent set forth in Section 4.02; (v) the
addition of such Foreign Subsidiary as a Foreign Subsidiary Borrower hereunder
shall not result in withholding tax liability or other adverse tax consequences
or adverse legal impact to the Global Agent, any LC Issuer or any Lender
hereunder, including without limitation, notice by any Lender to the Global
Agent, within fifteen (15) days of such Lender’s receipt from the Global Agent
of the Company’s request under clause (ii) above, that such prospective Foreign
Subsidiary Borrower is organized under the laws of a jurisdiction in which such
Lender is prohibited or restricted from making Revolving Credit Loans, as
determined by such Lender; and (vi) at the time of the request by the Company
that such Foreign Subsidiary be added as Foreign Subsidiary Borrower and after
giving effect to the

 

10



--------------------------------------------------------------------------------

addition of such Foreign Subsidiary as a Foreign Subsidiary Borrower, no Default
or Event of Default shall exist or begin to exist.

(f) Section 5.20. Section 5.20 [Certain Indentures] of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

No Event of Default (as defined in any Senior Indenture) or event or condition
that, with the passage of time or giving of notice or both, would constitute an
Event of Default (as defined in any Senior Indenture), exists under any series
of Senior Indenture Indebtedness that, individually or in the aggregate,
constitutes Material Indebtedness, nor will any such Event of Default or event
or condition that, with the passage of time or giving of notice or both, would
constitute such an Event of Default, exist under any series of Senior Indenture
Indebtedness, individually or in the aggregate, constituting Material
Indebtedness immediately after the occurrence of any Credit Event.

(g) Section 6.12. Section 6.12 [Senior Debt] of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

The Company will at all times ensure that the claims of the Lenders in respect
of the Obligations of the Borrowers will not be subordinate to, and will in all
respects rank at least pari passu with the claims of, every unsecured creditor
of the Borrowers and the claims of the creditors under the Senior Indenture
(1998) and any Senior Indenture.

(h) Section 7.02. Section 7.02 [Consolidation, Merger, Acquisitions, Asset
Sales, etc.] of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

The Company will not, and will not permit any of its Subsidiaries to, (i) wind
up, liquidate or dissolve their affairs, (ii) enter into any transaction of
merger or consolidation, (iii) make or otherwise effect any Acquisition,
(iv) make or otherwise effect any Asset Sale, or (v) agree to do any of the
foregoing at any future time, except that, if no Default or Event of Default
shall have occurred and be continuing or would result therefrom each of the
following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Company (other than the Receivables Subsidiary) with or into the Company,
provided the Company is the surviving or continuing or resulting corporation;
(ii) any Subsidiary of the Company (other than the Receivables Subsidiary) with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; (iii) any Foreign Subsidiary of
the Company with or into any Foreign Credit Party, provided that such Foreign
Credit Party is the surviving continuing or resulting corporation; (iv) any
Foreign Subsidiary of the Company (other than a Foreign Credit Party) with or
into any other Foreign Subsidiary of the Company (other than a Foreign Credit
Party), or (v) any Domestic Subsidiary of the Company that is not a Subsidiary
Guarantor

 

11



--------------------------------------------------------------------------------

with or into any other Domestic Subsidiary of the Company that is not a
Subsidiary Guarantor so long as no merger, consolidation or amalgamation
permitted pursuant to the foregoing Section 7.02(a) is made in order to avoid
the application of Section 6.09 or Section 6.10;

(b) any Asset Sale by (i) the Company to any other Domestic Credit Party, or by
any Foreign Credit Party to any other Foreign Credit Party, (ii) any Subsidiary
of the Company (other than the Receivables Subsidiary) to any Domestic Credit
Party; (iii) any Foreign Subsidiary of the Company (other than a Foreign Credit
Party) to any other Foreign Subsidiary or any Domestic Subsidiary that is not a
Subsidiary Guarantor; (iv) any Domestic Subsidiary that is not a Subsidiary
Guarantor to any Foreign Subsidiary or to any other Domestic Subsidiary that is
not a Subsidiary Guarantor; or (v) the Company or any Subsidiary of the Company
to the Company or any Subsidiary of the Company so long as the fair market value
of all such asset sales made pursuant to this clause (v) does not exceed
$10,000,000 during any fiscal year; so long as no Asset Sale permitted pursuant
to the foregoing 7.02(b) is made in order to avoid the application of
Section 6.09 or Section 6.10;

(c) the Company or any Subsidiary (other than the Receivables Subsidiary) may
make any Acquisition that is a Permitted Acquisition, provided that all of the
conditions contained in the definition of the term Permitted Acquisition are
satisfied;

(d) AGSC, the Company or any of its Subsidiaries may sell Receivables Related
Assets (including by capital contribution) in connection with the Permitted
Receivables Facility;

(e) the Company or any of its Subsidiaries may (i) make a Permitted Asset
Disposition or (ii) wind up, liquidate or dissolve any Subsidiary that is not a
Credit Party or, if such Subsidiary is a Credit Party, would not (but for
already being a Credit Party) at the time of any such winding-up, liquidation or
dissolution, be required to become a Credit Party pursuant to Section 6.09;

(f) in addition to any Asset Sale permitted above, the Company or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 75% of such
consideration consists of cash or Designated Non-Cash Consideration, except that
(a) any portion of such consideration consisting of the assumption of
liabilities, direct or contingent, of the Company or any of its Subsidiaries by
the transferee shall be excluded from such calculation and (b) for the purposes
of the foregoing 75% test, all such Designated Non-Cash Consideration received
pursuant to this Section 7.02(f) shall not exceed $20,000,000 in the aggregate
from the First Amendment Effective Date to the Revolving Facility Termination
Date; (ii) in the case of any Asset Sale involving consideration in excess of
$10,000,000, at least five Business Days prior to the date of completion of such
Asset Sale, the Company shall have delivered to the Global Agent an officer’s

 

12



--------------------------------------------------------------------------------

certificate executed on behalf of the Company by an Authorized Officer, which
certificate shall contain (A) a description of the proposed transaction, the
date such transaction is scheduled to be consummated, the estimated sale price
or other consideration for such transaction, and (B) a certification that no
Default or Event of Default has occurred and is continuing, or would result from
consummation of such transaction; and (iii) the aggregate amount of all Asset
Sales made pursuant to this Section 7.02(f) during any fiscal year of the
Company shall not exceed $150,000,000;

(g) the Receivables Subsidiary may sell or transfer Account Receivables to any
Person (other than the Company or any of the Company’s Subsidiaries or
Affiliates) in connection with any receivables put option, credit default swap,
credit insurance arrangement or other transaction pursuant to which the
Receivables Subsidiary hedges credit risk related to account debtors under
certain Account Receivables, provided that (i) no obligation of the Receivables
Subsidiary in connection with such transaction shall be guaranteed by the
Company or any Subsidiary of the Company, and (ii) there shall be no recourse to
or obligation of the Company or any Subsidiary of the Company (other than the
Receivables Subsidiary) whatsoever in connection with such transaction other
than pursuant to customary representations, warranties, covenants and
indemnities entered into in connection with such put option, credit default
swap, credit insurance arrangement or other transaction;

(h) (i) Asset Sales in connection with the World Headquarters Initiative in an
aggregate amount not to exceed $200,000,000 or (ii) the acquisition by the
Company or any of its Subsidiaries of any Person in connection with the World
Headquarters Initiative or the financing thereof, as permitted under this
Agreement;

(i) Asset Sales with respect to inventory, supplies, materials and equipment in
connection with the restructuring and expansion of the Company’s Chinese
operations in an aggregate amount not to exceed $5,000,000;

(j) to the extent the following would otherwise be prohibited by this
Section 7.02, Investments permitted by Section 7.05, Liens permitted by
Section 7.03, and dividends, distributions and Share Repurchases permitted by
Section 7.06; and

(k) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivable financing transaction.

(i) Section 7.03. Section 7.03 [Liens] of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

13



--------------------------------------------------------------------------------

Section 7.03 Liens.

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets of any kind (real or personal, tangible or intangible) of the Company
or any such Subsidiary whether now owned or hereafter acquired, except that the
foregoing shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03,
provided that such Liens shall only secure such obligations that they secure on
the Closing Date and extensions, renewals and refinancings of such obligations
permitted by Section 7.04(b);

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Company or any Subsidiary, provided that (A) such
Liens secure Indebtedness permitted by Section 7.04(f), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 120 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Company or any Subsidiary; or
(ii) arising out of the refinancing, replacement, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

(d) Liens on Receivables Related Assets arising in connection with the sale of
such Receivables Related Assets in connection with the Permitted Receivables
Facility;

(e) any Lien (i) granted to the Global Agent or the Collateral Agent securing
any of the Obligations or any other Indebtedness of the Credit Parties under the
Loan Documents, any Indebtedness under any Designated Hedge Agreement, or
(ii) granted to the Collateral Agent to secure the Obligations (as defined in
the Security Agreement);

(f) Liens on consigned Scan-Based Inventory (as defined in the Security
Agreement), but only to the extent a Grantor Customer (as defined in the
Security Agreement) has a Lien, or has a creditor that has a Lien, on the
inventory of such Grantor Customer;

(g) Liens on assets securing Indebtedness permitted under Section 7.04(m),
provided that any such Lien shall only secure the obligations that it secures on
the date of the applicable Permitted Acquisition and does not extend to any
property of any Subsidiary of the Company;

 

14



--------------------------------------------------------------------------------

(h) Liens in favor of a Person (other than the Company or any of the Company’s
Subsidiaries or Affiliates) on intellectual property and other tangible or
intangible video digital or entertainment assets of the Company or any of its
Subsidiaries produced, manufactured, developed, marketed or otherwise
distributed by such Person, provided that (i) such Liens do not secure
Indebtedness, (ii) in any twelve month period, the Company or any of the
Company’s Subsidiaries may grant such Liens, provided that the aggregate book
value of the assets subject to such Liens granted in such twelve month period
shall not exceed $20,000,000, and (iii) the benefit of such Liens may also run
in favor of such Person’s lender or lenders for the limited purpose of allowing
such lender or lenders to complete and liquidate products of such Person bearing
or utilizing such property or assets, and provided further, that in connection
with any such Lien, the Collateral Agent may enter into agreements on behalf of
the Collateral Agent and the Secured Creditors (which agreements shall be in
form and substance satisfactory to the Collateral Agent) regarding the relative
priority of such Lien and the Liens created under the Loan Documents and/or the
subordination or impairment of any rights and remedies of the Collateral Agent
and the Secured Creditors in respect of the assets subject to such Lien
(including without limitation, subordinating the Liens in favor of the Global
Agent for the benefit of the Secured Creditors with respect to such assets in
favor of such Person); or

(i) Liens on fixed or capital assets consisting of Asset Sales permitted under
Section 7.02(h)(i) or securing Specified Indebtedness permitted under
Section 7.04(o) to be incurred in connection with the World Headquarters
Initiative or the ERP Initiative, provided that such Liens only extend to the
fixed or capital assets being financed.

(j) Section 7.04. Section 7.04 [Indebtedness] of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Section 7.04 Indebtedness.

The Company will not, and will not permit any of its Subsidiaries to, contract,
create, incur, assume or suffer to exist any Indebtedness of the Company or any
of its Subsidiaries, except:

(a) the Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness set forth on Schedule 7.04, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof;

(c) the unsecured Indebtedness evidenced by the notes issued pursuant to the
Senior Indenture (2011) (the “Existing Indenture Indebtedness”) and any other
unsecured Indebtedness of the Company in connection with any notes

 

15



--------------------------------------------------------------------------------

issued under any other indenture on customary terms and conditions (the
“Additional Indenture Indebtedness” and, together with the Existing Indenture
Indebtedness, collectively, the “Senior Indenture Indebtedness”); provided that
the principal amount of the Senior Indenture Indebtedness under this
Section 7.04(c) shall not at any time exceed, in the aggregate, $275,000,000,
and provided, further that any Additional Indenture Indebtedness, and any
refinancing, replacement, extension, renewal or refunding of any Senior
Indenture Indebtedness shall have (i) a final maturity date that is no earlier
than the earlier of (A) the final maturity date of such Indebtedness prior to
such refinancing, extension, renewal or refunding (to the extent applicable),
and (B) the date that is 181 days after the Revolving Facility Termination Date
in effect at the time of such refinancing, replacement, extension, renewal or
refunding (it being understood that any provision requiring an offer to purchase
such Indebtedness as a result of a change of control or asset sale shall not
violate the foregoing restriction), and (ii) the covenants, events of default,
subsidiary guarantees and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are on market terms for similar issuers
at the time of issuance and are no more restrictive than the terms of this
Agreement as reasonably determined by the Global Agent;

(d) [reserved];

(e) the Indebtedness of the Company in connection with the notes or securities
issued pursuant to the Senior Indenture (1998), so long as the aggregate
principal amount of such Indebtedness shall not at any time exceed $181,000;

(f) (i) the Indebtedness consisting of Capital Lease Obligations of the Company
and its Subsidiaries, other than Indebtedness as described in Section 7.04(o)
hereof, (ii) purchase money Indebtedness secured by a Lien referred to in
Section 7.03(c), and (iii) any refinancing, replacement, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof, provided the aggregate outstanding principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of Indebtedness permitted by this subpart (f) shall not exceed
$25,000,000 at any time;

(g) the Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;

(h) any intercompany loans (i) made by the Company or any Subsidiary of the
Company to any Domestic Credit Party; or (ii) made by any Foreign Subsidiary of
the Company (other than a Foreign Credit Party) to any other Foreign Subsidiary
of the Company;

(i) the Indebtedness of the Company and its Subsidiaries under Hedge Agreements,
provided (i) such Hedge Agreements have been entered into in the ordinary course
of business and not for speculative purposes, (ii) the aggregate

 

16



--------------------------------------------------------------------------------

amount of the net obligations or Indebtedness under all such Hedge Agreements
does not exceed $25,000,000 at any time, and (iii) such Hedge Agreements shall
conform to ISDA standards and shall be in all other respects acceptable to the
Global Agent;

(j) any Guaranty Obligations permitted by Section 7.05;

(k) (i) the Indebtedness of the Receivables Subsidiary under the Permitted
Receivables Facility, so long as the funded amount shall not exceed $100,000,000
at any time, or (ii) the Indebtedness of the Receivables Subsidiary or AGSC to
the Company or any other Subsidiary of the Company in connection with the
Permitted Receivables Facility in accordance with the Receivables Facility
Documents;

(l) the Indebtedness of the Company to AGSC in connection with the Permitted
Receivables Facility in accordance with the Receivables Facility Documents
provided all of such Indebtedness shall constitute Subordinated Indebtedness;

(m) Indebtedness assumed in connection with a Permitted Acquisition or other
acquisition of assets permitted under this Agreement, and any refinancing,
replacement, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof, so long as (i) such
Indebtedness existed at the time of such Permitted Acquisition or the
acquisition and was not incurred in contemplation of such Permitted Acquisition
or the acquisition, (ii) after giving effect to the incurrence of such
Indebtedness, the Company would be in compliance on a pro forma basis with the
covenants set forth in Section 7.07, and (iii) the aggregate principal amount of
all such Indebtedness shall not at any time exceed $50,000,000;

(n) other Indebtedness of the Company to the extent not permitted by any of the
foregoing clauses, provided that (i) all such Indebtedness constitutes
Subordinated Indebtedness, (ii) no Default or Event of Default shall then exist
or immediately after incurring any of such Indebtedness will exist, (iii) (A)
with respect to such Indebtedness in a principal amount of $5,000,000 or more,
the documentation with respect to such Indebtedness shall be in form and
substance satisfactory to the Global Agent, and (B) with respect to such
Indebtedness in a principal amount of less than $5,000,000, the terms of the
subordination applicable thereto shall be in form and substance satisfactory to
the Global Agent, and (iv) the Company and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.07 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness;

(o) unsecured or Specified Indebtedness incurred in connection with (i) the
Company’s World Headquarters Initiative not to exceed the aggregate principal
amount (using Capitalized Lease Obligations in lieu of principal amount, in the
case of any Capital Lease) of $200,000,000 at any time, and (ii) the

 

17



--------------------------------------------------------------------------------

Company’s ERP Initiative not to exceed the aggregate principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of $200,000,000 at any time; and

(p) additional Indebtedness of the Company or any of its Subsidiaries to the
extent not permitted by any of the foregoing clauses, provided that the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$200,000,000 at any time.

(k) Section 7.05. Section 7.05 [Investments and Guaranty Obligations] of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 7.05 Investments and Guaranty Obligations.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, (i) make or commit to make any Investment or (ii) be or become
obligated under any Guaranty Obligations, except:

(a) Investments by the Company or any of its Subsidiaries in cash and Cash
Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) the Company and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) (i) loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business or in accordance with the Company’s relocation policy in
connection with the World Headquarters Initiative, provided the aggregate
outstanding amount of all such loans and advances shall not exceed $5,000,000 at
any time, (ii) Investments by the Company in any bonds that may be issued as a
portion of the financing of the World Headquarters Initiative as permitted under
this Agreement, and (iii) Investments of the Company or any of its Subsidiaries
in any Subsidiary formed or acquired in connection with the World Headquarters
Initiative or the financing thereof, as permitted under this Agreement;

(f) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described on Schedule 7.05;

 

18



--------------------------------------------------------------------------------

(g) any Guaranty Obligations of the Company or any Subsidiary in favor of the
Global Agent, each LC Issuer and the Lenders and any other Benefited Creditors
under any Designated Hedge Agreements pursuant to the Loan Documents;

(h) the Indebtedness of the Receivables Subsidiary to the Company or AGSC and
Indebtedness of AGSC to the Company in connection with the Permitted Receivables
Facility in accordance with the Receivables Facility Documents;

(i) Subordinated Indebtedness of the Company to AGSC in connection with the
Permitted Receivables Facility in accordance with the Receivables Facility
Documents;

(j) Investments of the Company and its Subsidiaries in Hedge Agreements
permitted to be to entered into pursuant to this Agreement;

(k) Investments (i) of the Company or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date, (ii) of the Company in any Domestic Credit
Party, (iii) of any Domestic Credit Party in any other Domestic Credit Party
(other than the Company), (iv) of any Domestic Subsidiary that is not a Domestic
Credit Party in any other Domestic Subsidiary (other than the Company), or
(v) constituting Permitted Foreign Subsidiary Loans and Investments;

(l) Investments (i) of any Foreign Subsidiary in any other Subsidiary of the
Company existing as of the Closing Date, (ii) of any Foreign Subsidiary (other
than a Foreign Credit Party) in any other Subsidiary of the Company (other than
the Receivables Subsidiary), or (iii) of any Foreign Credit Party in any
Domestic Credit Party (other than the Company);

(m) intercompany loans and advances permitted by Section 7.04(h);

(n) the Acquisitions permitted by Section 7.02;

(o) Investments constituting Restricted Payments permitted by Section 7.06;

(p) any Guaranty Obligation incurred by any Domestic Credit Party with respect
to Indebtedness of another Domestic Credit Party which Indebtedness is permitted
by Section 7.04;

(q) other Investments by the Company or any Subsidiary of the Company (other
than the Receivables Subsidiary) in any other Person made after the Closing Date
and not permitted pursuant to the foregoing subparts, provided that (i) at the
time of making any such Investment no Default or Event of Default shall have
occurred and be continuing, or would result therefrom, and (ii) the maximum
cumulative amount of all such Investments that are so made pursuant to

 

19



--------------------------------------------------------------------------------

this subpart and outstanding at any time shall not exceed an aggregate of
$150,000,000, taking into account the repayment of any loans or advances
comprising such Investments;

(r) the non-cash portion of consideration received in connection with
transactions permitted pursuant to Section 7.02(f);

(s) Guaranty Obligations constituting Indebtedness that is permitted under
Section 7.04 (other than pursuant to clause (j) thereof); and

(t) Investments in connection with the restructuring or expansion of the
Company’s Chinese operations consisting of (i) the creation of a new or
restructured corporate entity under the laws of China (which may take the form
of one or more wholly foreign owned entities (WFOE), (ii) the acquisition or
ownership of equity or other interests in any such entities, (iii) contributions
to an entity described in clause (i) or (ii) above (whether as debt or equity)
in an amount of up to $5,000,000 in each fiscal year, and (iv) the Asset Sales
permitted under Section 7.02(i).

(l) Section 7.09. Section 7.09 [Amendments to Certain Documents] of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

Section 7.09 [Reserved].

(m) Section 7.12. Section 7.12 [Capital Expenditures] of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

Section 7.12 Capital Expenditures.

The Company will not, and will not permit any of its Subsidiaries to, make or
incur any Consolidated Capital Expenditures, whether financed or unfinanced,
that in the aggregate exceed $75,000,000 during the fiscal year ending
February 28, 2012 and each such fiscal year thereafter; provided, that:

(i) Consolidated Capital Expenditures, whether financed or unfinanced, that are
(A) made from the proceeds of Asset Sales permitted under Section 7.02(h) and/or
Events of Loss; or (B) in connection with the World Headquarters Initiative in
an amount not to exceed $200,000,000 in the aggregate, shall be excluded from
the foregoing calculation of Consolidated Capital Expenditures; and

(ii) Consolidated Capital Expenditures, whether financed or unfinanced, in
connection with the ERP Initiative shall be excluded from the foregoing
calculation of Consolidated Capital Expenditures so long as such Consolidated
Capital Expenditures do not exceed the following amounts (using Capitalized
Lease Obligations in lieu of principal amount, in the case of any Capital
Lease): (A) $75,000,000 in any fiscal year after the First Amendment Effective
Date; and

 

20



--------------------------------------------------------------------------------

(B) $200,000,000 in the aggregate from the First Amendment Effective Date
through to the Revolving Credit Termination Date.

(n) Schedules to Credit Agreement. Schedule 1 [Lenders, Commitments and
Addresses for Notices], and Schedule 4.04(i) [Post-Closing Control Agreements]
to the Credit Agreement are hereby amended and restated to read in their
entirety as attached to this Amendment as “Schedule 1 [Lenders, Commitments and
Addresses for Notices]”, and “Schedule 4.04(i) [Post-Closing Control
Agreements]”, respectively.

4. Conditions Precedent. The effectiveness of this Amendment is subject to the
receipt by the Global Agent on behalf of the Lenders of the following, in form
and substance satisfactory to the Global Agent, and the first date on which the
Borrower and the Subsidiary Guarantors (collectively, the “Loan Parties”) have
satisfied all of the following conditions to the satisfaction of the Global
Agent shall be referred to as the “First Amendment Effective Date”.

(a) Counterparts. The Global Agent shall have received (i) from the Borrowers
and each of the Lenders an executed counterpart original of this Amendment,
(ii) from the Company executed originals of the amended and restated Revolving
Credit Notes or new Revolving Credit Notes, as applicable, all in form and
substance satisfactory to the Global Agent, (iii) from the Company and the
Subsidiary Guarantors an executed counterpart original of the First Amendment to
Amended and Restated Pledge and Security Agreement, in form and substance
satisfactory to the Global Agent and the Collateral Agent, and (iv) from the
Subsidiary Guarantors an executed original of a acknowledgment and consent to
this Amendment in form and substance satisfactory to the Global Agent.

(b) Officer’s Certificate. Each of the Borrowers and each Subsidiary Guarantor
shall have delivered to the Global Agent, for the benefit of each Lender, a
certificate of an Authorized Officer of such Borrower or such Subsidiary
Guarantor, as applicable, dated the First Amendment Effective Date certifying to
the accuracy of representations and warranties, compliance with covenants and
conditions and absence of any Default or Event of Default under the Credit
Agreement.

(c) Secretary’s Certificate. Each Borrower and each Subsidiary Guarantor shall
have delivered to the Global Agent, for the benefit of each Lender, a
certificate dated the First Amendment Effective Date and signed by the Secretary
or an Assistant Secretary of such Borrower or such Subsidiary Guarantor, as
applicable, on behalf of itself and the Subsidiary Guarantors, certifying as
appropriate as to:

(i) that each Borrower and each Subsidiary Guarantor have approved this
Amendment by all necessary corporate, limited liability company and partnership
action, as applicable and attaching such corporate, limited liability and
partnership action;

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents to be delivered in connection with this Amendment, and
the true signatures of such officer or officers and specifying the Authorized
Officers permitted to act on behalf of each Borrower and each Subsidiary
Guarantor for purposes of this

 

21



--------------------------------------------------------------------------------

Amendment and the true signatures of such Authorized Officers, on which the
Global Agent and each Lender may conclusively rely; and

(iii) copies of each Borrower’s and each Subsidiary Guarantor’s organizational
documents, including its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, and
limited liability company agreement as in effect on the date of this Amendment,
certified by the corporate secretary of other appropriate officer, or
alternatively, a certification by such corporate secretary or other appropriate
officer that such documents remain unchanged and in full force and effect since
the time of the certification provided to the Global Agent and the Lenders on
June 11, 2010.

(d) Opinion of Counsel. The Global Agent shall have received such opinions of
counsel from counsel to the Borrowers and the Subsidiary Guarantors as the
Global Agent shall request, each of which shall be addressed to the Global Agent
and each of the Lenders and in form and substance satisfactory to the Global
Agent.

(e) No Material Adverse Effect. Since February 28, 2011, no Material Adverse
Effect shall have occurred with respect to any of the Borrowers or any of the
Subsidiary Guarantors.

(f) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment shall be in form and substance
reasonably satisfactory to the Global Agent.

(g) Payment of Fees. The Borrowers unconditionally agree (i) to pay to the
Global Agent, for the ratable benefit of each Lender, a nonrefundable amendment
fee in an amount equal to 20.00 basis points multiplied by such Lender’s
Revolving Commitment as in effect on the First Amendment Effective Date and
after giving effect to the increased Revolving Commitments provided for in this
Amendment, and (ii) to pay and reimburse the Global Agent and hold the Global
Agent harmless against liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements, including, without limitation, reasonable
expenses of counsel, incurred by the Global Agent in connection with the
development, preparation and execution of this Amendment and all other documents
or instruments to be delivered in connection herewith.

5. Representations and Warranties of the Loan Parties. Each Loan Party covenants
and agrees with and represents and warrants to the Global Agent and the Lenders
as follows:

(a) such Loan Party possesses all of the powers requisite for it to enter into
and carry out the transactions of such Loan Party referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment and
any other documents contemplated herein that are to be performed by such Loan
Party; and that any and all actions required or necessary pursuant to such Loan
Party’s organizational documents or otherwise have been taken to authorize the
due execution, delivery and performance by such Loan Party of the terms and
conditions of this Amendment and said other documents, and that such execution,
delivery and performance will not conflict with, constitute a default under or
result in a breach of any applicable Law or any agreement, instrument, order,
writ, judgment, injunction or decree to

 

22



--------------------------------------------------------------------------------

which such Loan Party is a party or by which such Loan Party or any of its
properties are bound, and that all consents, authorizations and/or approvals
required or necessary from any third parties in connection with the entry into,
delivery and performance by such Loan Party of the terms and conditions of this
Amendment, the said other documents and the transactions contemplated hereby
have been obtained by such Loan Party and are in full force and effect;

(b) this Amendment and any other documents contemplated herein constitute the
valid and legally binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and by general equitable principles,
whether enforcement is sought by proceedings at law or in equity;

(c) all representations and warranties made by such Loan Party in the Loan
Documents are true and correct in all material respects as of the date hereof
with the same force and effect as if all such representations and warranties
were fully set forth herein and made as of the date hereof except to the extent
that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made, and
such Loan Party has complied with all covenants and undertakings in the Loan
Documents;

(d) the execution and delivery of this Amendment is not intended to and shall
not cause or result in a novation with regard to the existing indebtedness of
any Loan Party to the Global Agent or any Lender, which indebtedness shall
continue without interruption and has not been discharged;

(e) (i) after giving effect to this Amendment, no Event of Default has occurred
and is continuing under the Loan Documents; and (ii) and there exist no
defenses, offsets, counterclaims or other claims with respect to the obligations
and liabilities of such Loan Party under the Credit Agreement or any of the
other Loan Documents; and

(f) such Loan Party hereby ratifies and confirms in full its duties and
obligations under the Loan Documents, as modified hereby.

6. References to Credit Agreement. From and after the First Amendment Effective
Date, any references to the Credit Agreement contained in any of the Loan
Documents shall be deemed to refer to the Credit Agreement as amended hereby and
as further amended, restated, modified or supplemented from time to time.

7. Successors and Assigns. This Amendment shall apply to and be binding upon,
and shall inure to the benefit of, each of the other parties hereto and their
respective successors and assigns permitted under the Credit Agreement. Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment or any Loan
Documents, it being the intention of the parties hereto that this Amendment and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties hereto.

8. Severability. If any one or more of the provisions contained in this
Amendment or the Loan Documents shall be held invalid, illegal or unenforceable
in any respect, the validity,

 

23



--------------------------------------------------------------------------------

legality and enforceability of the remaining provisions contained in this
Amendment or the Loan Documents shall not in any way be affected or impaired
thereby, and this Amendment shall otherwise remain in full force and effect.

9. Governing Law. This Amendment shall be deemed to be a contract under the Laws
of the State of Ohio without regard to its conflict of laws principles.

10. Counterparts; Facsimile or Electronic Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other electronic method of transmission (such as “pdf”) from one party to
another shall constitute effective and binding execution and delivery thereof by
such party. Any party that delivers its original counterpart signature to this
Amendment by facsimile or other electronic method of transmission hereby
covenants to personally deliver its original counterpart signature promptly
thereafter to the Global Agent.

[SIGNATURE PAGES FOLLOW]

 

24



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

AMERICAN GREETINGS CORPORATION By:   /s/ Gregory M. Steinberg Name:  
      Gregory M. Steinberg Title:         Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as a
Lender, a LC Issuer, the Swing Line Lender and the Global Agent

By:

  /s/ Christian S. Brown

Name:

       Christian S. Brown

Title:

       SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK CANADA BRANCH, as a Canadian Lender

By:

  /s/ C.M. Stade

Name: C.M. Stade

Title: SVP

By:

  /s/ A.W. Hines

Name: A.W. Hines

Title: Principal Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A., as a Lender and a


Co-Syndication Agent

By:   /s/ Matthew Buzzelli Name:        Matthew Buzzelli Title:        Senior
Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

JPMORGAN CHASE BANK, N.A., as a Lender,


as a Canadian Lender and a Co-Syndication Agent

By:   /s/ Brendan Korb Name:        Brendan Korb Title:        Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

KEYBANK NATIONAL ASSOCIATION, as a

Lender and a Co-Documentation Agent

By:

  /s/ Marianne T. Meil

Name:

       Marianne T. Meil

Title:

       Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE BANK OF NOVA SCOTIA, as a Lender, as a

Canadian Lender and a Co-Documentation Agent

By:   /s/ Paula J. Czach Name:        Paula J. Czach Title:        Managing
Director, Executive Head



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

RBS CITIZENS, NATIONAL ASSOCIATION, as

a Lender

By:   /s/ Joshua Botnick Name:        Joshua Botnick Title:        Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Beth Rue Name:        Beth Rue
Title:        Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ Jeffrey P. Sullivan Name:  
     Jeffrey P. Sullivan Title:        Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

UNION BANK, N.A., as a Lender By:   /s/ Charles Corbisiero Name:        Charles
Corbisiero Title:        SVP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

U.S. BANK NATIONAL ASSOCIATION, as a

Lender

By:   /s/ Michael P. Dickman Name:        Michael P. Dickman Title:        Vice
President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIFTH THIRD BANK, as a Lender By:   /s/ Sandra Centa Name:        Sandra Centa
Title:        Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK, as a

Lender

By:   /s/ Brian H. Gallagher Name:        Brian H. Gallagher Title:  
     Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BARCLAYS BANK PLC, as a Lender By:   /s/ Michael Rigdy Name:        Michael
Rigdy Title:        Corporate Director